DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact lever of claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “its” on line 18 is referring to. For the purposes of examination, “its ON position” is interpreted as “the ON position”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. [Shi hereinafter, US 2011/0308920] in view of Osaki [US 2021/0304977].
	In regard to claim 1, Shi discloses [in Figs. 4 and 5] a trigger switch assembly for use with an electrical device, including: a switch housing [3]; a switch circuit disposed within the switch housing; an actuator rod [annotated below] configured for operable-interaction with switch circuit, wherein said actuator rod is configured for movement along an actuator movement axis relative to the switch housing [3] between at least one of an OFF position in which the switch is arranged in the first configuration whereby the switch circuit is opened, and, an ON position in which the switch is arranged in the second configuration whereby the switch circuit is closed; a trigger member [7] having an actuator rod engagement recess [recess in 7 that accommodates the actuator rod] configured for receiving a first end of the actuator rod therein, and, a finger-engagement portion [annotated below] configured for engagement by a user's finger so as to urge the actuator rod along the actuator movement axis from the OFF position to the ON position; a lock-off mechanism including a first lock-off member [12] disposed on the trigger member [7] and a second lock-off member [4] that are configured for selectable movement relative to each other between at least one of a locked-off configuration whereby the first lock-off member and the second lock-off member restrict movement of the actuator rod along the actuator movement axis from the OFF position to the ON position, and, a non-locked-off configuration whereby the first lock-off member and the second lock-off member do not restrict movement of the actuator rod along the actuator movement axis from the OFF position to the ON position; and wherein when the first and second lock-off members are arranged in the locked-off configuration, the first and second lock-off members are shaped and dimensioned so that the 2Application No. 17/095,462Docket No.: LTH0006USOffice Action of 29 September 2021 actuator rod is restricted from moving along the actuator movement axis from the OFF position in to the ON position in response to urging by the trigger member as the trigger member is pivoted or bent about an edge [edge of 4] of the second lock-off member.  Shi does not disclose that said switch circuit including a movable contact member mounted on a contact lever and a stationary contact member, wherein said contact lever is movable between at least one of a first configuration in which the movable contact member is not in contact with the stationary contact member so as to open the switch circuit, and, a second configuration in which the movable contact member is in contact with the stationary contact member so as to close the switch circuit.  Osaki teaches [in Fig. 2] said switch circuit including a movable contact member [13]  mounted on a contact lever [14] and a stationary contact member [12], wherein said contact lever [14] is movable between at least one of a first configuration in which the movable contact member [13] is not in contact with the stationary contact member [12] so as to open the switch circuit, and, a second configuration in which the movable contact member [13] is in contact with the stationary contact member [12] so as to close the switch circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the switch circuit of Osaki with the trigger switch assembly of Shi in order to effectively actuate the switch when the trigger member is actuated.

    PNG
    media_image1.png
    384
    325
    media_image1.png
    Greyscale

	In regard to claim 2, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, wherein the first [12] and second [4] lock-off members include shapes that are configured to complement each other when arranged in the locked-off configuration.  Shi does not disclose that the lock-off members have a stepped-shape.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 
	In regard to claim 3, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, wherein a portion a shape of the second lock-off member [4] is configured to obstruct movement of the first lock-off member [12] in a direction towards the actuator rod when the first [12] and second [4] lock-off members are arranged in the locked-off configuration.  Shi does not disclose that the second lock- off member has a stepped-shape.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.
	In regard to claim 4, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, wherein the actuator rod [annotated above] is configured to be received in the actuator rod engagement recess of the trigger member [7] disposed on a first side of the trigger member [7], and wherein the first [12] and second [4] lock-off members are shaped and dimensioned to extend along the first side of the trigger member [7] substantially between the actuator engagement recess and a corner of the trigger member [7].  
In regard to claim 5, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, further including a lever [7] operably- connected with the second lock-off member [4] wherein said lever [7] is operable to move the second lock-off member [4] between locked-off and non-locked-off configurations with the first lock-off member [12].  
In regard to claim 6, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, wherein the first lock-off member [12] is integrally-formed with the trigger member [7].  
In regard to claim 7, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, wherein the second lock-off member [4] is coupled to the switch housing [3].  
	In regard to claim 11, Shi discloses [in Figs. 4 and 5] some of the limitations of the trigger switch assembly of claim 1, wherein the electrical device includes at least one of an electric power tool and an electric gardening tool.  
	In regard to claim 12, Shi discloses [in Figs. 4 and 5] a trigger switch assembly for use with an electrical device, including: a switch housing [3]; a switch circuit disposed within the switch housing; an actuator rod [annotated above] configured for operable-interaction with the switch, wherein said actuator rod is configured for movement along an actuator movement axis relative to the switch housing [3] between at least one of an OFF position in which the switch is arranged in the first configuration whereby the switch circuit is opened, and, an ON position in which the switch is arranged in the second configuration whereby the switch circuit is closed; 4Application No. 17/095,462Docket No.: LTH0006US Office Action of 29 September 2021a trigger member [7] having an actuator rod engagement recess [recess in 7 that accommodates the actuator rod] configured for receiving a first end of the actuator rod therein, and, a finger-engagement portion [annotated above] configured for engagement by a user's finger so as to urge the actuator rod along the actuator movement axis from the OFF position to the ON position; and a lock-off mechanism including a first lock-off member [12] disposed on the trigger member [7] and a second lock-off member [4] coupled to the housing that are configured for selectable movement relative to each other between at least one of a locked-off configuration whereby the first lock-off member [12] and the second lock-off member [4] restrict movement of the actuator rod along the actuator movement axis from the OFF position to the ON position, and, a non-locked-off configuration whereby the first lock-off member [12] and the second lock-off member [4] do not restrict movement of the actuator rod along the actuator movement axis from the OFF position to the ON position, wherein when the first [12] and second [4] lock-off members are arranged in the locked-off configuration, the first [12] and second [4] lock-off members are shaped and dimensioned so that the actuator rod is restricted from moving along the actuator movement axis from the OFF position to the ON position in response to urging by the trigger member [7] as the trigger member [7] is pivoted or bent about an edge [an edge of 4] of the second lock-off member [4].  Shi does not disclose that said switch circuit includes a movable contact member and a stationary contact member, wherein said movable contact member is configured for movement between at least one of a first configuration in which the movable contact member is not in contact with the stationary contact member so as to open the switch circuit, and, a second configuration in which the movable contact member is in contact with the stationary contact member so as to close the switch circuit via a contact lever.  Osaki teaches [in Fig. 2] that said switch circuit includes a movable contact member [13] and a stationary contact member [12], wherein said movable contact member [13] is configured for movement between at least one of a first configuration in which the movable contact member [13] is not in contact with the stationary contact member [12] so as to open the switch circuit, and, a second configuration in which the movable contact member [13] is in contact with the stationary contact member [12] so as to close the switch circuit via a contact lever [14].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the switch circuit of Osaki with the trigger switch assembly of Shi in order to effectively actuate the switch when the trigger member is actuated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. [Shi hereinafter, US 2011/0308920] in view of Osaki [US 2021/0304977] further in view of Lui [US 6,958,455].  Shi and Osaki teach the limitations of the trigger switch assembly of claim 1.  Shi and Osaki do not teach that the trigger member is integrally formed from molded plastic material.  Lui teaches [in Fig. 1] that the trigger member [11] is integrally formed from molded plastic material [col. 2, lines 27-28].  It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to provide a plastic trigger member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 9, in combination with other limitations, the second lock-off member including a wall coupled to the contact lever and extending from the contact lever substantially along a majority of the length of the contact lever is neither disclosed nor suggested by the prior art. 
In regard to claim 10, in combination with other limitations, a guide rib configured for slidable engagement within a pair of guide tracks such that said engagement restricts the actuator rod from moving along the actuator movement axis from the OFF position to the ON position in response to urging by the trigger member as the trigger member is pivoted or bent about an edge of the second lock-off member is neither disclosed nor suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833